         Case 1:21-mj-00267-GMH Document 3 Filed 02/26/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                            Case No.:

                v.                                  VIOLATIONS:

Andrew William GRISWOLD                             18 U.S.C. § 1752(a)(1) - Knowingly
                                                    Entering or Remaining in any Restricted
               Defendant.                           Building or Grounds Without
                                                    Lawful Authority;

                                                    40 U.S.C. § 5104(e)(2) - Violent Entry and
                                                    Disorderly Conduct on Capitol Grounds;

                                                    18 U.S.C. § 1512(c)(2) - Obstruction of
                                                    Justice/Congress;

                                                    18 U.S.C. § 1752(a)(2) - Knowingly
                                                    Engaging in Disorderly or Disruptive
                                                    Conduct in Restricted Building.

                                                    UNDER SEAL


     MOTION TO SEAL AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       The United States of America, by and through the United States Attorney for the

District of Columbia, respectfully moves for an order to place and maintain under seal, until

the Arrest Warrant is executed, the Affidavit in Support of Criminal Complaint, Criminal

Complaint, and Arrest Warrant in the above-captioned matter, this Motion and Supporting

Memorandum, the proposed Order attached to this Motion, and any Order granting this motion.

In support thereof, the government states as follows:

       1.      The United States is investigating allegations that Andrew William

GRISWOLD willfully and knowingly entered the United States Capitol on January 6,

2021, without legal authority, in violation of 18 U.S.C. § 1752(a)(1); participated in

violent and disorderly conduct, in violation of 40 U.S.C. § 5104(e)(2); obstructed
                                                1
         Case 1:21-mj-00267-GMH Document 3 Filed 02/26/21 Page 2 of 3




Congress, in violation of 18 U.S.C. § 1512(c)(2); and engaged in disorderly or disruptive

conduct in restricted building, in violation of 18 U.S.C. § 1752(a)(2).

       2.      The Affidavit in Support of Criminal Complaint references evidence

gathered in the course of the investigation, including the use of a digital device in

furtherance of the crime. The public disclosure of the Government’s evidence could

compromise the integrity of the investigation, including the ability of the United States to

locate and arrest the defendant, which also may lead to the destruction of evidence in other

locations including the digital device. Thus, a sealing order is necessary to avoid hindering

the ongoing investigation in this matter.

       2.      As stated in Washington Post v. Robinson, 935 F.2d 282, 288 (D.C. Cir. 1999),

there is a presumption of access to Court proceedings. But, this can be overridden if “‘(1)

closure serves a compelling interest; (2) there is a substantial probability that, in the absence of

closure, this compelling interest would be harmed; and (3) there are no alternatives to closure

that would adequately protect the compelling interest.’”      Id. at 290 (quoting Oregonian Pub.

Co. v. United States Dist. Court, 920 F.2d 1462, 1466 (9th Cir. 1990)).

       3.      In this matter, the United States has a compelling interest in preserving the

integrity of its investigation and arresting the defendant. A limited sealing order ensuring that

filings related to the Criminal Complaint and Arrest Warrant are not accessible from the

Court’s public files is narrowly tailored to serve a compelling interest.

       4.      Furthermore, the United States respectfully submits that complying with the

normal notice requirements of Washington Post would defeat the purpose of the motion to

seal. Persons who know the criminal justice system also know that docketing a motion to

seal an Affidavit in Support of Criminal Complaint and Arrest Warrant, or a resulting

                                                 2
          Case 1:21-mj-00267-GMH Document 3 Filed 02/26/21 Page 3 of 3




sealing order, means that the defendant is charged with a crime, and the Government intends

to arrest the defendant. Thus, if this Motion or a sealing order were to become public, it

would be the same as making public the Complaint and Arrest Warrant.

       WHEREFORE, the United States respectfully requests that this Court issue an Order

directing that the Clerk of the Court place and maintain under seal, until execution of the

Arrest Warrant, the Affidavit in Support of Criminal Complaint, this Motion and Supporting

Memorandum, the proposed Order attached to this Motion, and any Order granting this

motion.

                                              Respectfully submitted,

                                              MICHAEL SHERWIN
                                              ACTING UNITED STATES ATTORNEY


                                     By:     /s//Alexis Loeb
                                             Alexis Loeb,
                                             Assistant United States Attorney
                                             California Bar No. 269895
                                             Detailee
                                             U.S. Attorney’s Office Washington, D.C.
                                             Email: alexis.loeb@usdpj.gov
                                             Phone: 415-436-7168




                                                3
